Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and 
distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1 and 7:
The limitation “the incoming feedstock” lacks antecedent basis. Note: There are two instances of this limitation in claims 1 and 7. The purpose of examinations, this limitation is interpreted to be the same as the syngas feedstock.
The limitation “a cryogenic fluid feed,” is unclear. In particular, as best understood, fluid could be a substance (such as a liquid or gas) at cryogenic temperature.  
Claims 2-6 are rejected for dependent upon a rejected claim 1.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness 
under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Minish M. Shah et al. (US 2018/0058757 A1) in view of Michael A. Sicinski et al. (US 2009/0025422 A1), hereinafter refer to as Shah and Sicinski. 


In regard to claims 1, Shah teaches a method for the separation of carbon monoxide from a syngas feedstock (1A) in a carbon monoxide cold box where the cold box (300) is provided refrigeration based on the composition of the incoming feedstock (1A) (See figure 1), comprising: 
cooling and partially condensing the syngas cold box feed stream (2A) containing carbon monoxide and hydrogen in a primary heat exchanger (110) to 
produce a cooled and partially condensed syngas feed stream (10) [See figure 1; paragraph (¶) 0033]; 
separating the cooled and partially condensed syngas feed stream (10) into a first hydrogen rich vapor stream (11) and a first carbon monoxide rich liquid stream (12) in a first separator (120) [See figure 1; ¶ 0034];  
feeding the first carbon monoxide rich liquid stream (12) to a second hydrogen removal separator (130) operating at a pressure lower than the first separator (120), wherein a second hydrogen rich vapor stream (13) is separated from a second crude carbon monoxide rich liquid stream (14) [See figure 1; ¶ 0034]; 
splitting said second crude carbon monoxide rich liquid stream (14) into two portions wherein a first portion of the second crude carbon monoxide liquid rich stream (16) is at least partially vaporized in the primary heat exchanger (110) and providing a second portion of the second crude carbon monoxide rich liquid stream (15) wherein both portions are introduced into a distillation column (160) 


for separating purified carbon monoxide product stream (18) from a liquid byproduct stream (19) [See figure 1; ¶ 0035]; 
Shah also teaches a method providing a turbine feed stream (24) to a turbine (180) disposed within said cold box (300) [See figure 1; ¶ 0046, line 27].
Shah does not teach providing a cryogenic fluid feed to said cold box (300) and varying the flow rate based on the composition of the incoming feedstock.
Sicinski teaches a cryogenic fluid feed is used to cool a feed gas, wherein the cryogenic fluid flow rate is varied based on the composition of the incoming feed [See figure 1-6; ¶ 0012, 0202-0206, and 0238].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shah by providing a refrigerant or cryogenic fluid to cool the feed gas, by varying the flow rate of the refrigerant based on the composition of the incoming feed, in view of the teaching of Sicinski for purpose of providing an additional cooling fluid to the feed gas by closely match the cooling curve of the feed gas. 

In regard to claim 2, the modified Shah teaches the method of claim 1, but does not explicitly teach operating the cold box (300) in a first mode when the methane content of the cold box feed (2A) is less than or equal to about 3.6 percent methane, the flow rate of the cryogenic liquid feed to the cold box is zero Ibmole/hr. However, Shah in view of Sicinski teaches providing a cryogenic fluid feed to said cold box and varying the flow rate based on the composition of the 

incoming feed (see claim 1 above).  Therefore, adjusting the flow rate of the cryogenic fluid based on the concentration of the feed is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased methane concentration, the flow rate of the cryogenic fluid increases. Therefore, since the general conditions of the claim, i.e. adjusting flow rate of the cryogenic fluid based on feed, was disclosed in the prior art by modified Shah, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the flow rate of the cryogenic fluid to be zero Ibmole/hr whenever the feed methane is less than or equal to 3.6 percent, for the same purpose of providing the desired amount of cooling to the feed (See MPEP 2144.05 II).

In regard to claim 3, Shah teaches the method of claim 2, wherein Shah teaches providing a turbine feed stream (24) to a turbine (See claim 1), but does not explicitly teach the flow rate of the turbine feed stream is equal to or less than 655 Ibmole/hr [See figure 1; ¶ 0038, and 0047].
Sicinski teaches a cryogenic fluid feed is used to cool a feed gas, wherein the cryogenic fluid flow rate is varied based on the composition of the incoming feed, wherein, the predetermined values are adjustable based on the temperature, the actual flow rate, and the outlet stream by setting the predetermined value of the feed.  

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shah by 
varying the flow rate of the refrigerant or cryogenic fluid based on the composition of the incoming feed, in view of the teaching of Sicinski predetermined values are adjustable of the set feed. Adjusting the flow rate of the cryogenic fluid of the turbine feed stream to equal to or less than 655 lbmole/hr will achieves a recognized result-effective variable. [See figure 1-6; ¶ 0012, 0202-0206,0251-0253 and 0238].

In regard to claim 4, the modified Shah teaches method of claim 1, but does not explicitly teach operating the cold box (300) in a second mode when the methane content of the cold box feed (2A) is greater than about 3.6 percent methane, the flow rate of the cryogenic liquid feed to the cold box (300) is greater than zero Ibmole/hr. However, Shah in view of Sicinski teaches providing a cryogenic fluid feed to said cold box and varying the flow rate based on the composition of the incoming feed (see claim 1 above).  Therefore, adjusting the flow rate of the cryogenic fluid based on the concentration of the feed is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased methane concentration, the flow rate of the cryogenic fluid increases. Therefore, since the general conditions of the claim, i.e. adjusting flow rate of the cryogenic fluid based on feed, was disclosed in the prior art by modified Shah, it is not inventive to discover the 

optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the flow rate of the cryogenic fluid to greater than zero Ibmole/hr whenever the feed methane is greater than 3.6 percent, for the same purpose of providing the desired amount of cooling to the feed (See MPEP 2144.05 II).

In regard to claim 5, the modified Shah teaches method of claim 1, but does not explicitly teach a methane content of cold box feed being about 4.0 percent methane, the flow rate of the cryogenic liquid feed is about 16 Ibmole/hr 
of liquid nitrogen. However, Shah in view of Sicinski teaches providing a cryogenic fluid feed to said cold box and varying the flow rate based on the composition of the incoming feed (see claim 1 above). Therefore, adjusting the flow rate of the cryogenic fluid based on the concentration of the feed is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased methane concentration, the flow rate of the cryogenic fluid increases. Therefore, since the general conditions of the claim, i.e. adjusting flow rate of the cryogenic fluid based on feed, was disclosed in the prior art by modified Shah, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the flow rate of the cryogenic fluid to about 16 Ibmole/hr of liquid nitrogen whenever the feed methane is about 4.0 

percent, for the same purpose of providing the desired amount of cooling to the feed (See MPEP 2144.05 II).

In regard to claim 6, Shah teaches the method of claim 1, wherein the liquid byproduct stream (19) contains at least 50% methane [See figures 1-2; ¶ 0054]. 

In regard to claims 7, Shah teaches a method for the separation of carbon monoxide from a syngas feedstock (1A) in a carbon monoxide cold box where the cold box (300) is provided refrigeration based on the composition of the incoming feedstock (1A) (See figure 1), comprising: 
cooling and partially condensing the syngas cold box feed stream (2A) containing carbon monoxide and hydrogen in a primary heat exchanger (110) to 
produce a cooled and partially condensed syngas feed stream (10) [See figure 1; paragraph (¶) 0033]; 
separating the cooled and partially condensed syngas feed stream (10) into a first hydrogen rich vapor stream (11) and a first carbon monoxide rich liquid stream (12) in a first separator (120) [See figure 1; ¶ 0034];  
feeding the first carbon monoxide rich liquid stream (12) to a second hydrogen removal separator (130) operating at a pressure lower than the first separator (120), wherein a second hydrogen rich vapor stream (13) is separated from a second crude carbon monoxide rich liquid stream (14) [See figure 1; ¶ 0034]; 

splitting said second crude carbon monoxide rich liquid stream (14) into two portions wherein a first portion of the second crude carbon monoxide liquid 
rich stream (16) is at least partially vaporized in the primary heat exchanger (110) and providing a second portion of the second crude carbon monoxide rich liquid stream (15) wherein both portions are introduced into a distillation column (160) for separating purified carbon monoxide product stream (18) from a liquid byproduct stream (19) [See figure 1; ¶ 0035]; 
Shah does not teach providing a cryogenic fluid feed to said cold box (300) and varying the flow rate based on the composition of the incoming feedstock.
Sicinski teaches a cryogenic fluid feed is used to cool a feed gas, wherein the cryogenic fluid flow rate is varied based on the composition of the incoming feed [See figure 1-6; ¶ 0012, 0202-0206, and 0238].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shah by providing a refrigerant or cryogenic fluid to cool the feed gas, by varying the flow rate of the refrigerant based on the composition of the incoming feed, in view of the teaching of Sicinski for purpose of providing an additional cooling fluid to the feed gas by closely match the cooling curve of the feed gas. 

Notice of References Cited
See PTO-892; Notice of References Cited.
The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure.  
Darde et al. (US-2012/0279254 A1) discloses in Figure 1 a method for 
cryogenically separating a mixture of nitrogen and carbon monoxide. “A feed gas that includes nitrogen and carbon monoxide enter a distillation column (15), and the feed gas is cooled in in a heat exchanger (3).  Portion of the feed gas is sent to a reboiler (5) of the distillation column to condense and produce a nitrogen gas-rich flow and a carbon monoxide-rich flow at production pressure.”
Sicinski et al. (US 2009/0025422-A1) discloses in Figure 1 “a gas liquefaction   process, for producing liquefied natural gas, maintains product flow rate and temperature by controlling the refrigeration so that variation to reduce any difference between actual and required product temperatures is initiated before variation of the product flow rate to reduce any difference between actual and required flow rates.”
Billy et al. (US 7617701-B2) discloses in Figure 1 “a process for producing a mixture containing at least 10% carbon monoxide (73) by cryogenically separation of a feed gas containing carbon monoxide, hydrogen and   methane, which is the feed gas (1) is separated to produce hydrogen feed   gas (71).  The feed gas (71) is scrubbed in a methane wash column (7), and the carbon monoxide (13) is separated (19) to form an enriched carbon

monoxide (23).  Then the enriched carbon monoxide (23) with the hydrogen feed gas (71) to reach a product stream of 10% of carbon monoxide.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERSIE T. CUTHBERT whose telephone number is (571)272-6198. The examiner can normally be reached Monday-Friday 7:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-270-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERSIE T. CUTHBERT/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763